Day, J.
i. lost cokcoedingio estfee.,s 1" pra° I. This proceeding is instituted under chapter 8, laws of 1874. The appellants’ attorney submits and argues the case as though it were an equitable proceed ing triable here de novo. There is nothing in the statute to support the conclusion that the proceeding is of an equitable character. It is a special proceeding, involving merely a legal right, and must be reviewed here as an ordinary action. The finding of the commissioners is abundantly sustained by the evidence. The record presents no reason for disturbing the order of the court confirming the action of a majority of the commissioners.
-• . II. It is claimed that the action of the commissioners should be set aside, because they did not make an actual survey of the premises, and establish a corner at a particular location. The commissioners did, however, determine facts which render the final location of the corner a mere matter of measurement. It was very proper for them to forego the expense of an actual survey until the court should determine whether the corner ought to be located as indicated in their report. The report furnishes the basis for the final adjustment of the dispute between the parties in a manner equitable and just. In our opinion the court properly confirmed the report.
Affirmed.